Citation Nr: 1603815	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  03-13 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 25, 2013


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his wife, and his brother


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1972 to July 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In connection with this appeal, the Veteran and his wife testified at a hearing before a Veterans Law Judge (VLJ) in September 2004.  A September 2010 letter informed the Veteran that the VLJ who conducted the September 2004 hearing had retired from the Board.  In a response that same month, the Veteran asked to be scheduled for a new hearing.  The Veteran, his wife, and his brother appeared at a hearing before a VLJ in August 2011.  Transcripts of those hearings are of record.  An August 2015 letter informed the Veteran that the VLJ who conducted the August 2011 hearing was no longer at the Board.  In a response dated September 2015, the Veteran indicated that he did not wish to appear at another Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


		REMAND

The matter must be remanded again for compliance with the Board's prior August 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In July 2012, the Board found that the Veteran's report of being unable to work to a June 2009 VA examiner raised a claim for TDIU and remanded the claim for further development.  In March 2014, the RO granted TDIU effective March 25, 2013, the day the Veteran met the schedular requirements for TDIU at that time.

In August 2014, the Board remanded the issue of entitlement to TDIU prior to March 25, 2013 for referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination as to whether the Veteran's disability picture warranted the assignment of TDIU on an extraschedular basis prior to September 4, 2003.

While these instructions were contained in the August 2014 Board remand, the case was returned to the Board with no record of referral having been completed.

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination as to whether the claimant's disability picture warrants the assignment of a TDIU on an extraschedular basis prior to September 4, 2003.

2.  Readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

